
	
		II
		112th CONGRESS
		1st Session
		S. 1366
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2011
			Ms. Cantwell (for
			 herself, Mr. Crapo, and
			 Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to broaden the
		  special rules for certain governmental plans under section 105(j) to include
		  plans established by political subdivisions.
	
	
		1.Expansion of application of
			 special rules for certain governmental plans to include plans established by
			 political subdivisions
			(a)In
			 generalSection 105(j)(2) of the Internal Revenue Code of 1986 is
			 amended—
				(1)by inserting
			 or established by or on behalf of a State or political subdivision
			 thereof  after public retirement system, and
				(2)by inserting
			 or 501(c)(9) after section 115 in subparagraph
			 (B) thereof.
				(b)Effective
			 dateThe amendments made by this section shall apply to payments
			 after the date of the enactment of this Act.
			
